Citation Nr: 0915133	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to July 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

A hearing at the RO was held in March 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

In an August 2007 decision, the Board granted service 
connection for diabetes mellitus.  The remaining issues on 
appeal - entitlement to service connection for residuals of a 
left shoulder injury, a right above-the-knee amputation, a 
left below-the-knee amputation, coronary atherosclerosis, and 
retinopathy - were remanded to the RO for additional 
evidentiary development.

While the matter was in remand status, in an October 2007 
rating decision, the RO effectuated the Board's award of 
service connection for diabetes mellitus, assigning an 
initial 20 percent rating, effective May 18, 2005.  In an 
October 2008 rating decision, the RO granted service 
connection for a right above-the-knee amputation and a left 
below-the-knee amputation (100 percent disabling), coronary 
heart disease (100 percent disabling), and retinopathy (10 
percent disabling).  All ratings were effective May 18, 2005.  
The Board finds that the grant of service connection for 
these disabilities constitutes a full award of the benefit 
sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Absent any indication that the 
appellant has appealed any downstream element such as the 
initial disability rating or effective date, those matters 
are not before the Board.  Id.  In view of the foregoing, the 
sole remaining issue on appeal is as set forth above on the 
cover page of this decision.  


FINDING OF FACT

The appellant's current left shoulder disability is causally 
related to an in-service left shoulder injury.  


CONCLUSION OF LAW

A left shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA.  In light of the favorable 
decision below, the Board finds that any deficiency in VA's 
VCAA notice or development actions is harmless error.


Background

In May 2005, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including residuals of a left shoulder 
injury.  The appellant reported that in August or September 
1958, while he was stationed in Munich, Germany, he 
dislocated his shoulder while playing football.  Immediately 
following the injury, he was hospitalized at the U.S. Army 
Hospital in Munich where he underwent surgery.  The appellant 
claims that his left shoulder has bothered him ever since.  

In support of his claim, the appellant submitted a January 
2007 letter from his former spouse, a retired registered 
nurse.  She indicated that she first met the appellant in 
July 1960, shortly after he had been discharged from the 
Army.  She recalled that the appellant told her that while in 
the Army, he had sustained an injury to his left shoulder 
which had required surgical intervention.  In an April 2007 
statement, the appellant's former spouse recalled that during 
their marriage, the appellant had experienced chronic pain 
and discomfort in his left shoulder.  

In connection with the appellant's claim, the RO contacted 
the National Personnel Records Center (NPRC), but was advised 
that the appellant's service treatment records were not on 
file, having possibly been destroyed in a fire which occurred 
at that facility in 1973.  The NPRC was able to provide the 
RO with morning reports confirming that the appellant had 
been hospitalized at the United States Army Hospital (USAH) 
in Munich, Germany, apparently between August 23, 1958, and 
September 19, 1958.  The morning reports, however, do not 
indicate the nature of the condition for which the appellant 
was hospitalized.  The RO thereafter attempted to obtain 
clinical records from the USAH in Munich, Germany.  
Unfortunately, those efforts were not successful.  

At his March 2007 Board hearing, the appellant testified that 
in 1958, he had injured his left shoulder playing football.  
He indicated that immediately following the injury, he was 
taken to the Army Hospital in Munich, Germany, where he 
underwent surgery for a dislocation.  

Following the hearing, the appellant submitted March 2007 
statements from two of his children who recalled that the 
appellant's left shoulder had always bothered him.  They 
noted that he had a large scar on his left shoulder from 
surgery in service.  

In an April 2007 letter, a private physician indicated that 
he had examined the appellant and concluded that the 
appellant had pain and limited range of motion of the left 
shoulder due to a previous dislocation and surgery in Germany 
in 1958.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   


Analysis

The appellant seeks service connection for a left shoulder 
disability.  He contends that his current left shoulder 
disability was incurred during service when he dislocated his 
shoulder while playing football.  He states that he was 
hospitalized following his left shoulder injury and underwent 
surgery.  He claims that his left shoulder has bothered him 
since that time.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  After carefully considering the record, the Board 
finds that the evidence is sufficient upon which to grant 
service connection for a left shoulder disability.

As set forth above, the appellant's service treatment records 
are not available.  The appellant, however, has provided 
credible statements and testimony outlining his in-service 
injury followed by surgery.  While it is well established 
that a lay person is not competent to render medical 
opinions, lay testimony is competent to establish the 
presence of observable factors and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay person may provide 
eyewitness account of medical symptoms).  Indeed, the Court 
has specifically held that a veteran is competent to relate a 
sequence of events that resulted in "physically observable 
injury."  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In this case, the Board finds that the appellant's statements 
and testimony regarding his in-service injury and surgery and 
his post-service symptoms are credible.  The Board bases this 
conclusion on several factors, including the demeanor of the 
appellant at his April 2007 hearing, as well as the 
consistency of his testimony with the other evidence of 
record.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  For example, the appellant has submitted statements 
from his former spouse as well as his children corroborating 
his statements.  The NPRC was also able to provide morning 
reports confirming that the appellant had been hospitalized 
at the Munich USAH in August and September 1958.

Based on the foregoing, the Board finds that there is 
sufficient competent and credible evidence upon which to 
conclude that the veteran sustained a left shoulder injury 
during service.

As noted above, however, that an injury occurred in service 
is not enough; there must be chronic disability resulting 
from that injury.  In this case, the appellant has submitted 
competent and credible statements to the effect that his left 
shoulder has bothered him since his in-service injury.  He 
has also submitted an April 2007 letter from a private 
physician who indicated that he had examined the appellant 
and concluded that the appellant had pain and limited range 
of motion of the left shoulder due to a previous dislocation 
and surgery in Germany in 1958.  The Board notes that there 
is no other probative evidence in the record on appeal 
attributing the appellant's left shoulder disability to any 
other cause.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for residuals of a left shoulder injury is 
warranted.


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


